Exhibit 10.2

AMENDED AND RESTATED AGREEMENT

This Amended and Restated Agreement (this “Agreement”) is entered into effective
as of December 11, 2006, by and among Eastbourne Capital Management, L.L.C.
(“ECM”), Black Bear Offshore Master Fund, L.P., a Cayman Islands limited
partnership (“BBOM”), Black Bear Fund I, L.P., a California limited partnership
(“BB I”), Black Bear Fund II, L.L.C., a California limited liability company
(“BB II”), and Richard J. Barry (“Barry,” and together with ECM, BBOM, BB I and
BB II, “Eastbourne”) and Telik, Inc., a Delaware corporation (the “Company”).
Capitalized terms not defined herein will have the meaning given in the Rights
Agreement, dated November 2, 2001, by and between the Company and Wells Fargo
Bank Minnesota, N.A., replaced by Computershare Shareholder Services, Inc. and
Computershare Trust Company, N.A., as Rights Agent (the “Rights Agreement”).

A. The Company and Eastbourne previously entered into that certain “standstill”
Agreement dated as of May 18, 2006 (the “Prior Agreement”), and now desire to
amend and restate the Prior Agreement and to accept the rights and obligations
created pursuant hereto in lieu of the rights and obligations of the Prior
Agreement.

B. Pursuant to Section 1 of the Rights Agreement, a Person who or which,
together with all Affiliates and Associates (each as defined in the Rights
Agreement), becomes the Beneficial Owner of 20% or more of the issued and
outstanding Common Stock of the Company is an “Acquiring Person” for purposes of
the Rights Agreement.

C. On May 18, 2006, the Board of Directors of the Company amended the Rights
Agreement to exclude Eastbourne from the definition of an “Acquiring Person”,
but only so long as Eastbourne, together with their respective Affiliates or
Associates, either individually or collectively, is not the beneficial owner of
25% or more of the Common Stock of the Company then outstanding.

D. As of December 11, 2006, Eastbourne had Beneficial Ownership, in the
aggregate, of approximately 13,079,474 shares of the Common Stock of the
Company, $0.01 par value per share (the “Common Stock”).

E. Except as otherwise disclosed in the most recent Schedule 13G filed by
Eastbourne, Eastbourne’s Beneficial Ownership of the Common Stock is primarily
attributable to investment power exercisable by ECM with respect to shares of
the Common Stock managed for its clients.

F. Eastbourne has indicated to the Company that it desires to purchase
additional shares of the Common Stock on behalf of its clients and itself in
amounts likely to cause Eastbourne’s Beneficial Ownership to exceed 25% of the
issued and outstanding shares of the Common Stock.

G. The Company has determined that purchases of a limited number of additional
shares of the Common Stock by Eastbourne pursuant to the terms of this Agreement
would not currently be adverse or hostile to the Company or inconsistent with
the purpose and intent of the Board of Directors of the Company in adopting the
Rights Agreement.



--------------------------------------------------------------------------------

Accordingly, in consideration of the foregoing premises and the mutual
covenants, representations and warranties contained in this Agreement,
Eastbourne and the Company hereby agree that the Prior Agreement shall be
superseded and replaced in its entirety by this Agreement, and the parties
hereto further agree as follows:

1. Representations and Warranties of Eastbourne. ECM, BBOM, BB I, BB II and
Barry jointly and severally represent and warrant to, and agree with, the
Company as follows:

(a) Assuming that a report pursuant to Section 13(g) of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (the “Exchange
Act”) were required to have been filed as of December 11, 2006, Eastbourne would
have reported Beneficial Ownership of an aggregate of 13,079,474 shares of the
Common Stock (the “Original Shares”) consisting of approximately 24.98% of the
issued and outstanding shares of the Common Stock as of such date (assuming that
52,359,329 shares of Common Stock are issued and outstanding), subject to such
disclaimers of Beneficial Ownership by Eastbourne that may have been made
pursuant to such Section and the rules and regulations thereunder.

(b) As of the date hereof, Eastbourne’s Beneficial Ownership of the Common Stock
does not exceed 25% of the issued and outstanding Common Stock, assuming that
52,359,329 shares of Common Stock are issued and outstanding.

(c) Each Eastbourne entity has been provided with access to, or has received, a
copy of, and is familiar with the terms of, the Rights Agreement and the
Amendment to the Rights Agreement effective as of May 18, 2006 (the “First
Amendment”).

(d) The Original Shares were acquired (i) in the ordinary course of business
solely for investment purposes, (ii) not for the purpose of, and do not have the
effect of, changing or influencing the control of the Company and (iii) not in
connection with or as a participant in any transaction having such purposes or
effect.

(e) With the exception of ECM’s other clients, and their fiduciaries, to the
knowledge of ECM, BBOM, BB I, BB II and Barry, no Person other than Eastbourne
is a Beneficial Owner of any of the Original Shares.

(f) Any additional shares of the Common Stock purchased by ECM, BBOM, BB I, BB
II or Barry or their affiliates after the date hereof (the “Additional Shares,”
and together with the Original Shares, the “Eastbourne Shares”) will be acquired
(i) in the ordinary course of business solely for investment purposes, (ii) not
for the purpose of, or with the effect of, changing or influencing the control
of the Company and (iii) not in connection with or as a participant in any
transaction having such purpose or effect.

(g) The Company has not induced, and is not inducing, Eastbourne or their
affiliates, or the clients of ECM, to purchase any additional shares of the
Common Stock and has not made and is not making any representation to Eastbourne
or the clients of ECM as to the value of the Common Stock, the suitability of
the Common Stock for investment by Eastbourne or the clients of ECM, or the past
or future results of the Company’s business and operations.



--------------------------------------------------------------------------------

(h) ECM has sole voting and investment control over all of the Original Shares
and will have sole voting and investment control over any Additional Shares.

2. Voting of Shares. ECM shall vote the Original Shares in the manner in which
the Board of Directors of the Company has recommended generally in any proxy or
consent solicitation to the stockholders of the Company, subject to ECM’s
fiduciary duty to its clients. ECM shall vote the Additional Shares in the
manner in which the Board of Directors of the Company has recommended generally
in any proxy or consent solicitation to the stockholders of the Company.

3. Sale of Shares. In the event that, within five (5) years after the date
hereof, any of ECM, BBOM, BB I, BB II or Barry proposes to sell in a bona fide
transaction any shares of the Common Stock (other than (i) a sale in a “broker’s
transaction” or in a transaction directly with a “market maker,” in either case
as defined in and in a manner of sale consistent with paragraphs (f) and (g) of
Rule 144 promulgated under the Securities Act of 1933, as amended (the “1933
Act”), or (ii) in a sale from one ECM client to another ECM client), then
Eastbourne shall provide to the Company not less than ten (10) days prior
written notice of such proposed transaction, specifying the number of shares of
the Common Stock proposed to be sold, the price at which such shares are to be
sold and the proposed purchaser of such shares, and shall only complete such
sale with the written consent of the Company (the “Consent”), such Consent to be
provided or withheld at the Company’s sole discretion and without regard to the
economic consequences of providing or withholding such Consent. ECM, BBOM, BB I,
BB II and Barry shall jointly and severally indemnify and hold harmless the
Company and its representatives and employees from and against any liability,
demand, cost of judgment or claim to which the Company may become subject
(regardless of whether or not such liability, demand, cost or claim relates to
any third party claim) that arises out of or relates to the providing or
withholding of any Consent. The obligations of ECM, BBOM, BB I, BB II and Barry
in the preceding sentence shall be in effect regardless of whether this
Section 3 is otherwise in effect and survive the expiration or termination of
this Agreement. The parties acknowledge that nothing in this Agreement,
including, without limitation, this section 3, implies that Eastbourne is an
affiliate of the Company as that term is defined in Rule 144 under the 1933 Act.

4. Standstill. ECM, BBOM, BB I, BB II and Barry jointly and severally agree with
the Company that none of them shall:

(a) make, offer or propose (whether publicly or otherwise) to effect, initiate,
cause or participate in (i) any acquisition of Beneficial Ownership of the
Common Stock resulting in an increase in its aggregate Beneficial Ownership of
the Common Stock to a number of shares representing 30% or more of the
outstanding shares of the Common Stock (the “Eastbourne Percentage”) at any time
without the prior written consent of the Company; provided, however, that
effective at 11:59 pm Eastern Time on the date (the “Measurement Date”) on which
the Company publicly announces that it has received approval from the U.S. Food
and Drug Administration to market the Company’s product candidate that is known
as Telcyta as of the date of this Agreement, the Eastbourne Percentage would be
automatically, and without further action or approval of the Company or
Eastbourne, or any of their respective Affiliates or Associates, amended to be
the greater of (a) 25% or (b) the percentage (not to exceed 30%) of the
Beneficial Ownership of the Common Stock outstanding held by Eastbourne,
together with



--------------------------------------------------------------------------------

any of their respective Affiliates or Associates, either individually or
collectively, as of the Measurement Date, (ii) any acquisition of any assets,
indebtedness or businesses of the Company or any assets, indebtedness or
businesses of any subsidiary or other affiliate of the Company, (iii) any tender
offer, exchange offer, merger, business combination, recapitalization,
restructuring, liquidation, dissolution or extraordinary transaction involving
the Company or any subsidiary or other affiliate of the Company, or involving
any securities, assets, indebtedness or businesses of the Company or any
securities, assets, indebtedness or businesses of any subsidiary or other
affiliate of the Company (it being understood that “participate” does not
preclude Eastbourne and its clients from tendering shares in any transaction
described in this clause (iii) as long as Eastbourne is passive in such
transaction and otherwise has complied with this section 4 with respect to such
transaction), (iv) any “solicitation” of “proxies” or stockholder consents (as
such terms are defined under Regulation 14A of the Exchange Act) with respect to
any securities of the Company or any of its subsidiaries or other affiliates of
the Company or (v) any stockholder proposals or recommendations or nominations
for election to the Board of Directors of the Company that would require
disclosure in the Company’s proxy statement prepared in connection with its
annual meetings of stockholders;

(b) form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any securities of the
Company or any of its subsidiaries, or otherwise act in concert with any person
in respect to any such securities, except that the ECM clients may be considered
to be a “group”;

(c) otherwise act, whether alone or in concert with others, to seek to propose
to the Company, any subsidiary of the Company or any of their stockholders any
merger, business combination, restructuring, recapitalization or similar
transaction to or with the Company or any of its subsidiaries or otherwise seek
or propose to influence or control the Company’s management, Board of Directors
or policies or to obtain representation on the Company’s Board of Directors;

(d) take any action that might require the Company to make a public announcement
regarding any of the types of matters set forth in clause “(a)” of this
sentence;

(e) agree or offer to take, or encourage or propose (publicly or otherwise) the
taking of, any action referred to in clause “(a)”, “(b)”, “(c)” or “(d)” of this
sentence;

(f) assist, induce or encourage any other Person to take any action of the type
referred to in clause “(a)”, “(b)”, “(c)”, “(d)” or “(e)” of this sentence;

(g) enter into any discussions, negotiations, arrangement or agreement with any
other Person relating to any of the foregoing; or

(h) request or propose that the Company or any of the Company’s representatives
amend, waive or consider the amendment or waiver of any provision set forth in
this section 4.

ECM, BBOM, BB I, BB II and Barry jointly and severally agree that, if any of
them or its representatives are approached by any third party concerning any of
their participation in a transaction involving any assets, indebtedness or
business of, or securities issued by, the Company or any of its subsidiaries or
other affiliates, Eastbourne will promptly inform the Company of the nature of
such transaction and the parties involved.



--------------------------------------------------------------------------------

Notwithstanding anything in this section 4 to the contrary, ECM, BBOM, BB I, BB
II or Barry may take any action or enter into any agreement, if recommended or
approved by the Board of Directors of the Company.

5. Amendment to Rights Agreement. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of ECM, BBOM,
BB I, BB II and Barry contained in this Agreement, the Company agrees to amend
the definition of Acquiring Person in the Rights Agreement to provide that the
percentage Beneficial Ownership of the outstanding Common Stock used to
determine whether a Person constitutes an “Acquiring Person” will be 30% or more
in the case of Eastbourne; provided however, that on the Measurement Date the
Eastbourne Percentage would be automatically, and without further action or
approval of the Company or Eastbourne, or any of their respective Affiliates or
Associates, amended to be the greater of (a) 25% or (b) the percentage (not to
exceed 30%) of the Beneficial Ownership of the Common Stock outstanding held by
Eastbourne, together with any of their respective Affiliates or Associates,
either individually or collectively, as of the Measurement Date. Promptly
following the effective date of this Agreement and approval by the Board of
Directors of the Company, appropriate officers of the Company will execute a
second amendment to the Rights Agreement in substantially the form attached
hereto as Exhibit A (the “Second Amendment”), instruct the Rights Agent to
execute the Second Amendment and notify Eastbourne when the Second Amendment has
been fully executed. ECM, BBOM, BB I, BB II and Barry hereby covenant and agree
not to effect any purchases or sales of the Common Stock before the first
business day after the date of filing by the Company of a Form 8-K with the
Securities and Exchange Commission reporting such Second Amendment.
Notwithstanding any other provision hereof or of such Second Amendment, the
Second Amendment will have no effect on the definition of “Acquiring Person”
with respect to any client of ECM other than BBOM, BB I and BB II.

6. Certain Provisions Unaffected. It is expressly understood and agreed that,
notwithstanding the terms of this Agreement or the Amendment, the Company shall
not be precluded from a determination that ECM, BBOM, BB I, BB II or Barry or
any client of ECM, is a Person causing the occurrence of a Section 11(a)(ii)
event under Section 11(a)(ii) of the Rights Agreement.

7. Certain Statutory Matters. ECM, BBOM, BB I, BB II and Barry understand and
agree that the provisions of Section 203 of the Delaware General Corporation
Law, as amended, will continue to apply to Eastbourne entities, as well as the
clients of ECM, and that execution and delivery of this Agreement and the
Amendment on behalf of the Company do not constitute approval of any acquisition
of shares of the Common Stock by ECM, BBOM, BB I, BB II, Barry or the clients of
ECM, or any other transaction, for the purposes of such Section 203 and do not
result in Eastbourne entities or the clients of ECM, not being, collectively or
individually, an “interested stockholder” or “associate” as defined therein.
ECM, BBOM, BB I, BB II and Barry acknowledge and agree that, except with respect
to the matters contemplated by this Agreement, the Company has not disclosed
material nonpublic information to Eastbourne or any of ECM’s clients and that
the Company is under no obligation to disclose such information to Eastbourne or
any of ECM’s clients.



--------------------------------------------------------------------------------

8. Entire Agreement and Amendment. This Agreement contains the entire agreement
among the parties with respect to the subject matter of this Agreement. All
prior and contemporaneous agreements, discussions or understandings, whether
oral or written, including the Prior Agreement, are expressly superseded by this
Agreement and are null and void. This Agreement may not be modified, waived,
discharged or amended, in whole or in part, except in writing signed by the
parties.

9. Termination and Effect Thereof.

(a) Except to the extent provided by Section 3 of this Agreement, Sections 2, 3
and 4 of this Agreement will not be in effect at any time that Eastbourne
Beneficially Owns less than 25% of the outstanding shares of the Common Stock,
and, from and after the second anniversary hereof, the Company shall have the
right to terminate this Agreement and reverse the First Amendment and the Second
Amendment, in its sole discretion, from and after the date on which Eastbourne
has not Beneficially Owned 25% or more of the outstanding shares of the Common
Stock for a period of at least 20 trading days.

(b) If any of ECM, BBOM, BB I, BB II or Barry breaches its covenants,
representations or agreements in this Agreement, the Company will have the right
to terminate this Agreement and to reverse the First Amendment and the Second
Amendment; provided, however, that any such termination will not prejudice any
claim that the Company may have with respect to any breach of any
representation, warranty or covenant hereunder occurring prior to such
termination.

10. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not intended to confer upon any other person any
rights or remedies hereunder.

11. Governing Law and Venue. This Agreement and the legal relations among the
parties hereto will be governed by, construed and enforced according to the
internal laws of the State of Delaware (without regard to the laws of conflict
of any jurisdiction) as to all matters, including, without limitation, matters
of validity, interpretation, construction, effect, performance and remedies. The
parties to this Agreement hereby consent to the personal jurisdiction of the
state and federal courts located in the State of Delaware in connection with any
controversy related to this Agreement.

12. Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, and each such counterpart will be deemed an original, but all such
counterparts together will constitute one and the same instrument. Facsimile
signatures shall be treated the same as originals.



--------------------------------------------------------------------------------

The parties have caused this Agreement to be duly executed as of the date and
year first above written.

 

EASTBOURNE CAPITAL MANAGEMENT, L.L.C.    TELIK, INC. By:  

/s/ Eric M. Sippel

   By:  

/s/ Dr. Michael M. Wick

  Eric M. Sippel      Dr. Michael M. Wick Its:   Chief Operating Officer    Its:
  Chairman, President and Chief Executive Officer  

/s/ Richard J. Barry

   BLACK BEAR OFFSHORE MASTER FUND, L.P.   Richard J. Barry           By
Eastbourne Capital Management, L.L.C.,
its general partner      By:  

/s/ Eric M. Sippel

       Eric M. Sippel      Its:   Chief Operating Officer



--------------------------------------------------------------------------------

BLACK BEAR FUND I, L.P. By Eastbourne Capital Management, L.L.C.,
its general partner By:  

/s/ Eric M. Sippel

  Eric M. Sippel Its:   Chief Operating Officer BLACK BEAR FUND II, L.L.C. By
Eastbourne Capital Management, L.L.C.,
its managing member By:  

/s/ Eric M. Sippel

  Eric M. Sippel Its:   Chief Operating Officer



--------------------------------------------------------------------------------

Exhibit A

SECOND AMENDMENT TO RIGHTS AGREEMENT

BETWEEN TELIK, INC. AND

COMPUTERSHARE SHAREHOLDER SERVICES, INC. AND

COMPUTERSHARE TRUST COMPANY, N.A.

THIS SECOND AMENDMENT TO RIGHTS AGREEMENT (the “Amendment”) is made this 11th
day of December, 2006, by and between TELIK, INC., a Delaware corporation (the
“Company”), and COMPUTERSHARE SHAREHOLDER SERVICES, INC. AND COMPUTERSHARE TRUST
COMPANY, N.A. (the “Rights Agent”) to amend the Rights Agreement, dated
November 2, 2001, by and between the Company and Wells Fargo Bank Minnesota,
N.A., replaced by Computershare Shareholder Services, Inc. and Computershare
Trust Company, N.A., as Rights Agent (the “Rights Agreement”).

WHEREAS, pursuant to the Rights Agreement, certain rights to purchase shares of
the Company’s Series A Junior Participating Preferred Stock, par value $0.01 per
share, become exercisable, subject to the terms and conditions set forth in the
Rights Agreement, if there is a public announcement that a person, entity or
group of affiliated or associated persons have acquired beneficial ownership of
20% or more of the outstanding Common Shares of the Company (an “Acquiring
Person”) or 10 business days following the commencement of, or announcement of
an intention to commence, a tender offer or exchange offer, the consummation of
which would result in any person or entity becoming an Acquiring Person;

WHEREAS, on May 18, 2006, pursuant to Section 27 of the Rights Agreement, the
Rights Agreement was amended to exclude Eastbourne Capital Management, L.L.C.
(“ECM”), Black Bear Offshore Master Fund, L.P., a Cayman Islands limited
partnership (“BBOM”), and Richard J. Barry (“Barry,” and together with ECM,
BBOM, Black Bear Fund I, L.P., a California limited partnership, and Black Bear
Fund II, L.L.C., a California limited liability company, the “Eastbourne
Entities”) from the definition of an “Acquiring Person”, but only so long as
none of the Eastbourne Entities, together with any of their respective
affiliates or associates, either individually or collectively, is the beneficial
owner of 25% or more of the Common Shares then outstanding;

WHEREAS, the Eastbourne Entities have reported that they beneficially owned in
the aggregate 23.6% of the Common Shares of the Company;

WHEREAS, pursuant to Section 27 of the Rights Agreement, the Board of Directors
of the Company has determined that it is in the best interest of the Company and
its stockholders to amend the Rights Agreement to exclude the Eastbourne
Entities from the definition of an “Acquiring Person”, but only so long as none
of the Eastbourne Entities, together with any of their respective affiliates or
associates, either individually or collectively, is the beneficial owner of 30%
or more of the Common Shares then outstanding (the “Eastbourne Percentage”);
provided, however, that effective at 11:59 pm Eastern Time on the date (the
“Measurement Date”) on which the Company publicly announces that it has received
approval from the U.S. Food and Drug Administration to market the Company’s
product candidate that is known as Telcyta as of the date of this Agreement, the
Eastbourne Percentage would be automatically, and without further action or
approval of the Company or any of the Eastbourne Entities or their respective
Affiliates or Associates, amended to be the greater of (a) 25% or (b) the
percentage (not to exceed 30%) of the Beneficial Ownership of the Common Shares
outstanding collectively held by the Eastbourne Entities together with any of
their respective Affiliates or Associates, either individually or collectively,
as of the Measurement Date; and



--------------------------------------------------------------------------------

WHEREAS, the Board of Directors of the Company has approved this Second
Amendment and authorized its appropriate officers to execute and deliver the
same to the Rights Agent.

NOW, THEREFORE, in accordance with the procedures for amendment of the Rights
Agreement set forth in Section 27 thereof, and in consideration of the foregoing
and the mutual agreements herein set forth, the parties hereby agree as follows:

1.  Capitalized terms that are not otherwise defined herein shall have the
meanings ascribed to them in the Rights Agreement.

2.  The definition of “Acquiring Person” set forth in Section 1(a) of the Rights
Agreement is amended in its entirety to read as follows:

“Acquiring Person” shall mean any Person (as such term is hereinafter defined)
who or which, together with all Affiliates and Associates (as such terms are
hereinafter defined) of such Person, shall be the Beneficial Owner (as such term
is hereinafter defined) of 20% or more of the Common Shares then outstanding.
Notwithstanding the foregoing, (A) the term Acquiring Person shall not include
(i) the Company, (ii) any Subsidiary (as such term is hereinafter defined) of
the Company, (iii) any employee benefit or compensation plan of the Company or
any Subsidiary of the Company, (iv) any entity holding Common Shares for or
pursuant to the terms of any such employee benefit or compensation plan, or
(v) any of Eastbourne Capital Management, L.L.C. (solely in connection with
investment power exercisable by Eastbourne Capital Management, L.L.C. with
respect to Common Shares managed for Black Bear Offshore Master Fund, L.P., a
Cayman Islands limited partnership, Black Bear Fund I, L.P., a California
limited partnership, and Black Bear Fund II, L.L.C., a California limited
liability company), Black Bear Offshore Master Fund, L.P., a Cayman Islands
limited partnership, Black Bear Fund I, L.P., a California limited partnership,
Black Bear Fund II, L.L.C., a California limited liability company, and Richard
J. Barry (collectively the “Eastbourne Entities”), but only so long as none of
the Persons described in this clause (v), together with any of their respective
Affiliates or Associates, either individually or collectively, is the Beneficial
Owner of 30% or more of the Common Shares then outstanding (the “Eastbourne
Percentage”); provided, however, that effective at 11:59 pm Eastern Time on the
date (the “Measurement Date”) on which the Company publicly announces that it
has received approval from the U.S. Food and Drug Administration to market the
Company’s product candidate that is known as Telcyta as of the date of this
Agreement, the Eastbourne Percentage would be automatically, and without further
action or approval of the Company or any of the Eastbourne Entities or their
respective Affiliates or Associates, amended to be the greater of (a) 25% or
(b) the percentage (not to exceed 30%) of the Beneficial Ownership of the Common
Shares outstanding collectively held by the Eastbourne Entities, together with
any of their respective Affiliates or Associates, either individually or
collectively, as of the Measurement Date, and (B) no Person shall become an
“Acquiring Person” either (x) as the result of an acquisition of Common Shares
by the Company which, by reducing the number of shares outstanding, increases
the proportionate number of shares beneficially owned by such Person to 20% (or
the Eastbourne Percentage then in effect with respect to the Eastbourne
Entities) or more of the Common Shares then outstanding by reason of share
purchases by the Company and shall, following written notice from, or public
disclosure by the Company of such share purchases by the Company, become the
Beneficial Owner of any additional Common Shares without the prior consent of
the Company and shall then Beneficially Own more than 20% (or the Eastbourne
Percentage then in effect with respect to the Eastbourne



--------------------------------------------------------------------------------

Entities) of the Common Shares then outstanding, then such Person shall be
deemed to be an “Acquiring Person,” (y) as the result of the acquisition of
Common Shares directly from the Company, provided, however that if a Person
shall become the Beneficial Owner of 20% (or the Eastbourne Percentage then in
effect with respect to the Eastbourne Entities) or more of the Common Shares
then outstanding by reason of share purchases directly from the Company and
shall, after that date, become Beneficial Owner of any additional Common Shares
without the prior written consent of the Company and shall then Beneficially Own
more than 20% (or the Eastbourne Percentage then in effect with respect to the
Eastbourne Entities) of the Common Shares then outstanding, then such Person
shall be deemed to be an “Acquiring Person” or (z) if the Board of Directors
determines in good faith that a Person who would otherwise be an “Acquiring
Person,” as defined pursuant to the foregoing provisions of this paragraph (a),
has become such inadvertently, and such Person divests, as promptly as
practicable (as determined in good faith by the Board of Directors), but in any
event within five Business Days, following receipt of written notice from the
Company of such event, of Beneficial Ownership of a sufficient number of Common
Shares so that such Person would no longer be an Acquiring Person, as defined
pursuant to the foregoing provisions of this paragraph (a), then such Person
shall not be deemed to be an “Acquiring Person” for any purposes of this
Agreement; provided, however, that if such Person shall again become the
Beneficial Owner of 20% (or the Eastbourne Percentage then in effect with
respect to the Eastbourne Entities) or more of the Common Shares then
outstanding, such Person shall be deemed an “Acquiring Person,” subject to the
exceptions set forth in this Section 1(a).”

3.  All references in the Rights Agreement to “20%” shall be followed by “(or
the Eastbourne Percentage then in effect with respect to the Eastbourne
Entities)”, other than in the definition of “Acquiring Person” set forth in
Section 1(a), which is amended as provided above.

4.  Except as expressly set forth herein, this Second Amendment shall not alter,
modify, amend or in any affect any of the terms, conditions, covenants,
obligations or agreements contained in the Rights Agreement, all of which are
ratified and affirmed in all respects and shall continue to be in full force and
effect.

5.  If any term, provision, covenant or restriction of this Second Amendment is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Second Amendment shall remain in full force and effect and
shall in no way be affected, impaired or invalidated.

6.  This Second Amendment shall be deemed to be a contract made under the laws
of the State of Delaware and for all purposes shall be governed by and construed
in accordance with the laws of such State applicable to contracts to be made and
performed entirely within such State.

7.  This Second Amendment may be executed in any number of counterparts and each
of such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties herein have caused this Second Amendment to be
duly executed and attested, all as of the date and year first above written.

 

TELIK, INC. By:  

 

Name:   Title:   COMPUTERSHARE SHAREHOLDER SERVICES, INC. By:  

 

Name:   Title:   COMPUTERSHARE TRUST COMPANY, N.A. By:  

 

Name:   Title:  